By the Court, Sawyer, J. :
One Collins was indicted for the larceny of certain goods. After stating the larceny of the goods by Collins, the same indictment proceeds against defendant, Hawkins, charging him with feloniously receiving, having and aiding in concealing said goods, knowing them to be stolen. Hawkins demurred, on the ground, among others, that there were two distinct offenses charged in the indictment, and against different parties. The demurrer was • sustained, and the indictment dismissed, as to Hawkins, and the people appeal. We think the demurrer was properly sustained. The offense stated as against Hawkins, if any, was for receiving stolen goods, under section .sixty-three of the Act concerning crimes and punishments, which is a different offense from that of the larceny, committed at a subsequent time by a different party, and subject to a different measure of punishment. (See Section 63.)
But it is probable, as claimed by the Attorney-General, that the District Attorney intended to indict Hawkins as ah accessory after the fact, under section twelve. If so, he failed to state facts sufficient to constitute that offense : “ An accessory after the fact is a person who, after full knowledge that a crime has been committed conceals it from the magistrate, or harbors and protects the person charged with or found guilty of the crime.” (Sec. 12 of Act concerning crimes and punishments; 1 Bish. Grim. Law, Sec. 493.) Hawkins is not charged with concealing the crime from the magistrate, or harboring and protecting the party charged, but with receiving, having and concealing the stolen goods, which is a different offense.
Judgment affirmed.